United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oceanside, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2306
Issued: March 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated June 5 and July 30, 2007 finding that she had no
loss of wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to reduce appellant’s
compensation benefits based on her actual earnings; and (2) whether appellant has met her
burden of proof to modify the June 5, 2007 wage-earning capacity determination.
FACTUAL HISTORY
On January 21, 2004 appellant, then a 42-year-old letter carrier, sustained injury to her
back while walking on ice with a mailbag. The Office accepted her claim for cervical and
lumbar strains with lumbar radiculopathy on April 15, 2004. Appellant returned to work on

June 1, 2004 working four hours a day. She increased her work hours to six hours a day on
August 5, 2004. Appellant returned to full-time light duty on December 1, 2004.
Appellant submitted a duty status report dated June 16, 2006 providing additional work
restrictions due to low back pain. A duty status report dated July 26, 2006 found that she was
totally disabled for two days due to low back strain. On August 28, 2006 appellant’s attending
physician Dr. Poceso Vaillarica, Board-certified in physical medicine and rehabilitation,
diagnosed acutely exacerbated lumbosacral disc syndrome and stated that she had reinjured her
back in the performance of duty. Dr. Vaillarica requested authorization for additional physical
therapy.
The Office contacted the employing establishment on June 5, 2007 and was informed that
appellant worked 40 hours a week with a pay rate of $49,219.00 per year. The employing
establishment stated that appellant was “presently out of work for another matter not related to
this claim….”
By decision dated June 5, 2007, the Office found that appellant returned to full-time work
as a modified letter carrier on December 1, 2004 earning $875.35 per week and that her actual
earnings in this position fairly and reasonably represented her wage-earning capacity. The
Office stated that as she had performed the duties of the position for more than a year, the
position “is considered suitable to your partially disabled condition.” The Office found that
appellant’s actual earnings exceeded the wages of the position she held when injured and that her
entitlement to compensation for wage loss ended the date she was reemployed with no loss in
earning capacity and “your compensation payments have been terminated under this claim
number.”
Appellant telephoned the Office on June 11, 2007 contending that she was required to
work beyond her work restrictions and was reinjured. She stated that she had not worked since
July 2006. Appellant filed a notice of recurrence of disability on June 25, 2007 and alleged that
she sustained a recurrence of total disability due to her January 21, 2004 employment injury on
July 24, 2006.1 She stated that on July 24, 2006 while delivering a parcel she aggravated the
pain in her back and right leg.
Appellant requested reconsideration by letter dated June 25, 2007. She stated that she
returned to work following a January 21, 2004 injury as a router which required limited walking.
Appellant alleged that her supervisor, John Turner increased the walking requirements of her
light-duty position and informed her that she was not walking fast enough. Appellant stated that
on July 24, 2006 while delivering an express parcel she reinjured her back. She placed the parcel
down and experienced pain and numbness in her lower back and right leg. Appellant stated that
she had not returned to work since July 24, 2006 and was still receiving medical treatment. She
indicated that the Office had denied this claim for a new injury and alleged that the July 24, 2006
incident should be considered a recurrence of disability. Appellant filed a claim for
compensation for the period September 7, 2006 through June 25, 2007.

1

As the Office has not issued a final decision on this claim, the Board will not address this for the first time on
appeal. 20 C.F.R. § 501.2(c).

2

Appellant submitted a report dated June 6, 2007 from Dr. Benjamin Cohen, a Boardcertified orthopedic surgeon, noting that she injured her low back in July 2006. Dr. Cohen
diagnosed mechanical low back pain and radiculitis.
By decision dated July 30, 2007, the Office denied modification of the June 5, 2007
wage-earning capacity determination. The Office reviewed the evidence appellant submitted
following the June 5, 2007 decision and found that she had implicated a new employment injury
rather than a change in her accepted injury-related condition. The Office found that its initial
decision was not in error, that appellant had not sustained a change in her injury-related
condition and that there was no evidence that she had been rehabilitated.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act2 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by actual earnings if actual earnings fairly and reasonable represent the wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.3
Office’s procedure manual states that when an employee cannot return to the date-ofinjury job because of disability due to work-related injury of disease, but does return to
alternative employment, the claims examiner must determine whether the earnings in the
alternative employment fairly and reasonably represent the employee’s wage-earning capacity.4
The Office procedure manual provides in relevant part as follows:
“Factors Considered. To determine whether the claimant’s work fairly and
reasonably represents his or her wage-earning capacity, the claims examiner
should consider whether the kind of appointment and tour of duty … are at least
equivalent to those of the job held on the date of injury. Unless they are, the
[claims examiner] may not consider the work suitable.
“For instance, reemployment of a temporary or casual worker in another
temporary or casual [U.S. Postal Service] position is proper, as long as it will last
at least 90 days and reemployment of a term or transitional [U.S. Postal Service]
worker in another term or transitional position is likewise acceptable.”5

2

5 U.S.C. §§ 8101-8193, § 8115(a).

3

Selden H. Swartz, 55 ECAB 272, 278 ( 2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment and Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).
5

Id. at § 2.814.7a

3

The Office’s procedure manual provides that the Office can make a retroactive wageearning capacity determination if appellant worked in the position for at least 60 days, the
position fairly and reasonable represented his wage-earning capacity and “the work stoppage did
not occur because of any change in his injury-related condition affecting the ability to work.”6
The formula for determining loss of wage-earning capacity based on actual earnings,7
was developed in Albert C. Shadrick,8 has been codified by regulation at 20 C.F.R. § 10.403.9
Subsection (d) of this regulation provides that the employee’s wage-earning capacity in terms of
percentage is obtained by dividing the employee’s actual earnings by the current pay rate for the
job held at the time of injury.10
ANALYSIS -- ISSUE 1
In this case, appellant returned to full-time light-duty work on December 1, 2004. The
Office issued a decision on June 5, 2007 finding that her actual earnings fairly and reasonably
represented her wage-earning capacity. As she was earning more than her date-of-injury position
she was not entitled to further compensation benefits after December 1, 2004. At the time the
Office issued its June 5, 2007 decision the record supported that appellant had performed her
light-duty position for at least 60 days, there was no evidence that her wages did not fairly and
reasonably represent her wage-earning capacity as her kind of appointment and tour of duty were
similar to her date-of-injury position and the employing establishment indicated that appellant
had stopped work due to a separate matter not related to her January 2004 employment injury.
Therefore, the Board finds that the Office properly issued the June 5, 2007 wage-earning
capacity determination.
LEGAL PRECEDENT -- ISSUE 2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.11
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the June 5, 2007 decision, contending that the
original wage-earning capacity determination was in error or that she had sustained a material
6

Id. at § 2.814.7e

7

Hayden C. Ross, 55 ECAB 455, 463-64 (2004).

8

5 ECAB 376 (1953).

9

20 C.F.R. § 10.403.

10

Id. at § 10.403(d).

11

Swartz, supra note 3 at 280.

4

change in the nature and extent of the injury-related condition. She stated that she stopped work
on July 24, 2006. Appellant described the events of July 24, 2006 as delivering an express parcel
which resulted in the reinjury of her back. She stated that she placed the parcel down and
experienced pain and numbness in her lower back and right leg. The Office’s regulations define
a traumatic injury as a condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift. Such condition must be caused by external
force, including stress or strain, which is identifiable as to time and place of occurrence and
member or function of the body affected.12 Based on appellant’s description of the events of
July 24, 2006, the Office properly determined that she experienced a new traumatic injury rather
than a recurrence of disability or other change in the nature and extent of the injury-related
condition resulting from her accepted January 2004 employment injury. Appellant was able to
identify as to the time, place of occurrence and the member of the body affected by the external
strain of placing the express parcel down. The Board finds that she has identified a new
traumatic injury. For this reason, appellant has failed to establish that the June 5, 2007 wageearning capacity determination was in error or that she has sustained a material change in the
nature and extent of her injury-related condition.
As appellant did not meet her burden of proof in establishing that there was a material
change in the nature and extent of her January 2004 injury-related condition or that the original
determination was in fact erroneous and did not suggest that she was vocationally rehabilitated,
she has failed to establish that the June 5, 2007 wage-earning capacity determination should be
modified.
CONCLUSION
The Board finds that the Office properly determined on June 5, 2007 that appellant’s
limited-duty position fairly and reasonably represented her wage-earning capacity. The Board
further finds that appellant failed to meet her burden of proof to modify the June 5, 2007 wageearning capacity determination.

12

20 C.F.R. § 10.5(ee).

5

ORDER
IT IS HEREBY ORDERED THAT the July 30 and June 5, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

